Order entered April 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00468-CV

                            JOHNESHA MILLER, Appellant

                                             V.

                        DART AREA RAPID TRANSIT, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-13921

                                         ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY appellant’s April 13, 2015 motion to extend the time to file a notice of appeal.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE